image1a.jpg [image1a.jpg]
Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS AGREEMENT is entered into as of the date of the last signature,


By and between: Palo Alto networks (Israel Analytics) Ltd., Company ID No.
514668920 (the “Company”) and Nir Zuk, (the “Employee”).




1.Position; Commencement Date


(a)    The Employee shall be employed by the Company in the position of Chief
Technology Officer (the “Position”) commencing retroactively as of 17 August
2020 (the “Commencement Date”). The Company may change Employee’s title from
time to time and/or request the Employee to undertake the duties and undertake
the responsibilities as determined from time to time which are compatible with
his office, qualifications or professional category, in accordance with
applicable law.


(b)    The Employee shall be initially under the direct supervision of and
comply with the directives of the Chief Executive officer and/or any such
individual designated by the Company at its sole discretion (the “Supervisor”).


(c)    The Employee's continuous employment at Palo Alto Networks Inc. as from 3
February 2005 shall be considered his original commencement of employment with
the Company, with respect to Company policy benefits that are service-based,
such as annual leave and service award.. Such Service credit does not apply to
retirement plans, unless otherwise required by collective bargaining agreement
or national labor laws. For the avoidance of doubt, for the purpose of
calculating statutory rights under applicable governing law (including severance
pay under the Severance Pay Law – 1963), the Employee's seniority shall be as
stated in the Commencement Date in subsection (a) above.


2.Working Time


(a)    Unless mutually agreed otherwise by the parties, work for the Company
shall be performed on Sunday through Thursday. Saturday (Shabbat) is official
rest day. Employee shall provide a minimum of 44.5 working time hours per week,
in compliance with the shortened day as prescribed in the Employee Handbook and
including a thirty (30) minute daily break to be taken under the Employee's
responsibility.


(b)    The Employee may work outside of regular working hours and working days
as may be required to fulfill the Employee’s duties and responsibilities.
Therefore, the Employee shall be paid on a monthly basis, in addition to the
Employee's Base Salary, a global amount as payment for forty (40) global work
hours per month (the “Overtime Quota”). The Overtime Quota is determined
according to an estimation of Employee’s scope of work. The Overtime Payment (as
defined below) will be payable regardless of actual overtime hours performed and
no deductions will be made from the Employee’s Salary if the Overtime Quota is
not reached. The Employee



--------------------------------------------------------------------------------



must notify the Company in writing if this Overtime Quota is to be exceeded and
obtain the Company’s prior approval to perform work in excess of the Overtime
Quota.


3.Employee’s Warranties


The Employee hereby represents and undertakes to the Company all of the
following:


(a)    The Employee represents and warrants to the Company that, by entering
into this Agreement or performing any of his/her obligations under it, he/she
will not be in breach of any court order or any express or implied terms of any
contract or other obligation binding on him/her.


(b)    This contract is conditioned upon the Employee's ability to perform the
Employee's services without infringing any non-compete covenant or similar
covenants and/or agreements.


(c)    The Employee warrants that he/she is entitled to work in Israel without
any additional approvals and will notify the Company immediately if he/she
ceases to be so entitled during this Agreement.


4.Remuneration


(a)    The Company agrees to pay or cause to be paid to the Employee during the
term of this Agreement a gross salary of ILS 98,800 (Ninety-Eight Thousand Eight
Hundred New Israeli Shekels) per month (the “Base Salary”). On account of the
hours included in the Overtime Quota as defined in Section 2(a) above, the
Company agrees to pay to the Employee a gross payment of ILS 24,700 (Twenty-Four
Thousand Seven Hundred New Israeli Shekels) per month (the “Overtime Payment”).
The Base Salary and the Overtime Payment constitute together the “Salary”. The
Salary shall be payable monthly in arrears.


(b)    An amount equal to 10% of the Salary shall be considered as a special
compensation paid for the Employee’s obligations set forth in the Invention
Agreement and Non-Compete & Non-Solicitation Agreement referred to in Section
6(a) below (the “Special Compensation.) The Special Compensation is part of the
Salary and not in addition to the Salary.


(c)    The Salary will be paid no later than the 9th day of each month, one
month in arrears, subject to all applicable withholdings.


(d)    Employee is eligible to participate in the Palo Alto Networks Variable
Incentive Plan (“VIP” or “Plan”) as applicable from time to time. Employee is
eligible for a VIP target of 100% of Salary per annum as per Plan. Employee
acknowledges that the Company reserves the discretion to change the terms and
conditions of the Plan at any time. The granting of the VIP bonus is at
Company’s sole and absolute discretion. The granting of a VIP bonus in any given
year or during several years will not create a precedent for any subsequent
years. No disbursements will be made to Managers Insurance or Education Fund
with respect to any VIP bonus payments, and will not be deemed a portion of the
Employee’s Salary for any purpose, including without limitation, when
calculating the Employee’s entitlement to severance pay or other amounts payable
upon termination of the Employee’s employment.



--------------------------------------------------------------------------------





(e)    The Employee agrees to receive all his/her pay slips in a non-alterable
electronic format at the electronic address indicated in writing to HRConnect
within 10 days as of the Commencement Date. In absence of indication in writing
of a specific email address, the electronic pay slips will be delivered to the
personal paloaltonetworks.com address of the Employee.


(f)    If at any time during employment, or upon its termination (however
arising), money is owed and payable by the Employee to the Company, whether
under this Agreement or otherwise, it is agreed that the Company may deduct, in
accordance with applicable law and regulation, the sum or sums from time to time
owed to it from any payment due to the Employee from the Company howsoever
arising.


5.Employee Benefits


The Employee will be entitled to all benefits mandatory by law and which may be
applicable to the Employee according to the Company's benefits program
applicable from time to time.


(a)    Pension Plan.


(i)        Pension Plan. The Company contributes to a fund for severance
payments, as described below:


(ii)        The Company will contribute an amount equivalent to 6.5% of the
Salary (the “Company Contribution”). The Company Contribution in case of
Managers Insurance or Non-Pension Policy, will include an amount required to
secure at least 75% of the Insured Salary, and in any case the Company
contribution to the benefits account of the Policy will be no less than 5% of
the Insured Salary. In addition, the Company Contribution to Occupational
Disability and the Company Contribution to benefits account of the Policy, all
together, will not exceed 7.5% of the Insured Salary.


(iii)        The Employee will contribute no less than 6% of the Salary so
allocated toward the premiums payable.


(iv)        The Company will pay an amount equal to 8-1/3% of the portion of the
Salary towards a fund for severance payments. These payments come under the
obligation of paying full severance payments and with accordance to Section 14
to the Israeli Severance Compensation Law of 1963. Parties shall sign the
General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay attached hereto as Exhibit A.


(d)    The Company hereby waives in advance any claim it has or may have to be
refunded any of the payments made to the Pension Plan, unless (1) the Employee’s
right to severance pay is invalidated by a court ruling on the basis of Sections
16 or 17 of the Law (and in such case only to the extent it is invalidated), or
(2) the Employee withdrew funds from the manager’s insurance policy for reasons
other than an “Entitling Event”. An “Entitling Event” means death, disability or
retirement at the age of 60 or more.



--------------------------------------------------------------------------------





(e)    Sick Leave. The Employee will be entitled to sick leave as provided by
law and if more favorable, as provided by the Company’s policies. The Company’s
policies currently provide for sick leave pay equivalent to 100% of Salary as of
the first day of sick leave.


(f)    Annual Recreation Allowance (Dme'i Havra'a). The Employee shall be
entitled to annual recreation allowance, according to the applicable directive.


(g)    Vacation. According to Company policy, the Employee shall be entitled to
a minimum annual vacation equivalent to 18 working days, regardless of seniority
and thereafter to the legal annual leave duration as prescribed based on
seniority.


(h)    Educational Fund (Keren Hishtalmut). The Employee expressly waive his
right to the Educational Fund and accepts that the Company will not contribute,
nor collect contributions from the Employee for payment, to a recognized
educational fund.


(i)    Business Expenses. The Employee shall be entitled to reimbursement of
travel expenses, as required by the law and in accordance with the Company’s
Travel and Business Expense Policy.


(j)    Cellular Phone. If the Employee joins the Company’s cellular plan, the
Employee shall be responsible for payment of taxes associated with such benefit.


6.Duties


(a)    As condition precedent to the effectiveness of this Agreement, the
Employee agrees on and has signed and dated the side agreement(s) attached
hereto.


(b)    The Employee understands that the Employee is required to abide by the
provisions of the United States Foreign Corrupt Practices Act ("FCPA"), the UK
Bribery Act of 2010, Title 5 of the Israeli Penalty Law, 2000, and all other
applicable laws prohibiting foreign bribery and improper payments. The Employee
agrees to comply with the FCPA, the UK Bribery Act of 2010, and all applicable
laws, regulations, and governmental orders of Israel, UK and the United States,
now or hereafter in effect, relating to the Employee’s employment by the
Company.


(c)    The Employee shall report his/her own wrongdoing and any wrongdoing or
proposed wrongdoing of any other employee or director of the Company or any
Group Company to ethics@paloaltonetworks.com immediately on becoming aware of
it.


(d)    The Employee shall strictly comply with the Company’s Employee Handbook,
Code of Business Conduct and Ethics, IT Acceptable Use Policy, Prevention of
Harassment Policy, and rules, policies and procedures, a copy of which is
available from the HR department. The Company's employee handbook, codes and
policies, as amended from time to time, apply and the Company may amend them at
any time in its sole discretion without prior notice. To the extent that there
is any conflict between the terms of this Agreement, the Employee Handbook and
the policies, this Agreement shall prevail.





--------------------------------------------------------------------------------



(e)    Unless prevented by incapacity, the Employee shall devote the whole of
his/her work time, attention and abilities to the business of the Company. The
Employee undertakes to promptly notify the Company regarding any matter or
subject in respect of which the Employee has a personal interest and/or which
might create a conflict of interest with the Employee's position in the Company.
During the term of this Agreement, the Employee shall neither be engaged in any
other employment nor directly or indirectly engage in any other business
activities in any capacity for any other person, firm or company whether or not
for consideration, without the express prior written consent of the Company.


7.Term and Termination


7.1    The term of employment under this Agreement will continue for unlimited
period unless terminated upon a 30 days’ written sent to the other party (the
“Notice Period”).


7.2    Release of Duties; Paid in Lieu of Notice. The Company is entitled, at
any time prior to the expiration of the applicable Notice Period: (i) to release
the Employee from the execution of his or her duties and responsibilities during
said Notice Period in which event the Company shall continue to pay to the
Employee the payments referred to under Section 4 above; or (ii) to immediately
terminate this Employment Agreement at any time prior to the expiration of said
Notice Period in which event the Company shall pay the Employee upon the early
termination date the value of the Salary corresponding to the remainder of such
Notice Period.


7.3    Termination for Cause. The Company may terminate this Employment
Agreement forthwith with immediate effect at any time without any Notice Period
or any compensation in lieu of Notice Period and/or severance pay (subject to
applicable law), if the Employee (amongst other things):


(a)    breaches the Company's anti-corruption and bribery policy and related
procedures;


(b)    is guilty of dishonesty, or other gross misconduct, or gross incompetence
or willful neglect of duty, excessive unexcused absenteeism, intentional damage
of a substantial amount of the Company's property or commits any other serious
breach of the terms of this employment;


(c)    acts in any manner (whether in the course his/her duties or otherwise)
which the Company believes is likely to bring the Employee, the Company and/or
any Group Company into disrepute or prejudice the interests of the Company or
any Group Company;


(d)    is convicted of a criminal offence, other than a motoring offence which
does not result in imprisonment;


(e)    fails to comply with a lawful instruction given by his/her manager or on
behalf of the Company and/or to comply with Company’s Code of Business Conduct,
Prevention of Harassment Policy, Employer’s Insider Trading Policy or any rules,
policies and procedures issued by the Employer from time to time, as specified
by the Board or the Chief Executive Officer after being provided with notice of
such failure, such notice specifying in reasonable detail the tasks which must
be accomplished and a timeline for the accomplishment and an opportunity to cure
within thirty (30) days of receipt of such notice.



--------------------------------------------------------------------------------





(f)    commits any breach or non-observance of one or more of the following
agreements between the Employee and the Company: the Invention Agreement, the
Non-Disclosure Agreement, the Non-Competition & Non-Solicitation Agreement, if
any;


(g)    loses the right to work in Israel; or


(h)    any other circumstances under which severance pay may be denied, in whole
or in part, upon termination of employment under applicable law.


7.4    Termination Following a Change in Control. In the event that there is a
Change in Control of the Company and the Company or its successor terminates the
Employee's employment other than for Cause (as defined above), or the Employee
terminates his employment for Good Reason, in either case upon or within twelve
(12) months following the Change in Control, the Employee will be entitled to
receive:


7.4.1 a lump-sum payment equal to your then-current annual base salary, 100% of
your target bonus for that fiscal year; and


7.4.2 acceleration of the vesting of the greater of:


(a)    twelve (12) months vesting of the Employee's then outstanding unvested
time-based equity awards, or


(b)    fifty percent (50%) of the Employee's then outstanding unvested
time-based equity awards (for the avoidance of doubt, the greater of under this
sub-section (ii) will be determined on an award by award basis) (collectively,
the "Change in Control Severance Benefits").


7.5    Form and Timing of Payment. The sub-section 7.4 above will not apply
unless the Employee (i) has returned all Company property in his possession, in
accordance with section 8 below (ii) have resigned as a member of the Board of
the Company, its Parent and all of its subsidiaries, to the extent applicable,
and (iii) have executed a general release of all claims that the Employee may
have against the Company or persons affiliated with the Company. The release
must be in the form prescribed by the Company. The Employee must execute and
return the release on or before the date specified by the Company in the
prescribed form (the "Release Deadline"). The Release Deadline will in no event
be later than 50 days after the Employee's separation. If the Employee fails to
return the release on or before the Release Deadline, or if you revoke he
release, then the Employee will not be entitled to the benefits described in
sub-section 7.4 above. The Change in Control Severance Benefits will be paid in
lump sum following the effectiveness of the release within 60 days after the
Employee's separation. Notwithstanding the foregoing, if the 60-day period
described in the preceding sentence spans two calendar years and/or if the
Employee's Change in Control Severance Benefits are Deferred Payments (as
defined below), then the payments will be paid in lump sum on the 60th day
following the Employee's termination of employment, subject to section 7.6
below.


7.6    Section 280G. If any payments and other benefits provided for in this
Agreement or otherwise constitute "parachute payments" within the meaning of
Section 280G of the US



--------------------------------------------------------------------------------



Internal Revenue Code and, but for this section 7.6, would be subject to the
excise tax imposed by Section 4999 of the US Internal Revenue Code, then
payments and other benefits will be payable to the Employee either in full or in
such lesser amounts as would result, after taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, on the Employee's receipt on an after-tax basis of the greatest amount of
payments and other benefits, by reducing payments in the following order: (i)
cancellation of accelerated vesting of stock options that are out-of-the-money;
(ii) reduction in cash payments;(iii) cancellation of accelerated vesting of all
equity awards that are not out-of-the-money stock options; and (iv) other
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant.


7.7    Section 409A. For purposes of this Agreement, a termination of employment
will be determined consistent with the rules relating to a "separation from
service" as defined in Section 409A of the US Internal Revenue Code and the
regulations thereunder ("Section 409A"). Notwithstanding anything else provided
herein, to the extent any payments provided under this Agreement in connection
with the Employee's termination of employment constitute deferred compensation
subject to Section 409A ("Deferred Payments"), and the Employee is deemed at the
time of such termination of employment to be a "specified employee" under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the six (6)-month period measured from the Employee's
separation from service from the Company or (ii) the date of the Employee's
death following such a separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to the Employee including, without limitation, the additional tax for
which the Employee would otherwise be liable under Section 409A(a)(l)(B) in the
absence of such a deferral. To the extent that any provision of this Agreement
is ambiguous as to its compliance with Section 409A, the provision will be read
in such a manner so that all payments hereunder comply with Section 409A. To the
extent any payment under this Agreement may be classified as a "short-term
deferral" within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from Section
409A under another provision of Section 409A. Payments pursuant to this
Agreement are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.


7.8    Definitions.


i. For purposes of this Agreement, "Good Reason" shall mean: (a.) a material
reduction in the Employee's authority, status, obligations or responsibilities,
provided that following a Change in Control a change in title alone (not
accompanied by a change in authority, status, obligations or responsibilities)
shall not constitute a material reduction; (b.) a reduction of the Employee's
total annual compensation of more than 10% unless such reduction is no greater
(in percentage terms) than compensation reductions imposed on substantially all
of the Company's employees pursuant to a directive of the Board; (c.) any
failure by the Company to pay the Employee's base salary; or (d.) the relocation
of the principal place of the Company's business to a location that is more than
thirty-five (35) miles further from the Employee's home than before the
relocation. The Employee's resignation must occur within 12 months after one of
the foregoing conditions has come into existence without the Employee's consent.
A resignation for Good Reason will not be



--------------------------------------------------------------------------------



deemed to have occurred unless the Employee gives the Company written notice of
the condition within 90 days after the condition comes into existence and the
Company fails to remedy the condition within 30 days after receiving the
Employee's written notice.


ii. For purposes of this Agreement, "Change in Control" shall mean: (a.) the
sale or other disposition of all or substantially all of the assets of the Palo
Alto Networks, Inc. (b.) any sale or exchange of the capital stock of the
Company by the stockholders of the Company in one transaction or series of
related transactions where more than fifty percent (50%) of the outstanding
voting power of the Company is acquired by a person or entity or group of
related persons or entities; (c.) any reorganization, consolidation or merger of
the Company where the outstanding voting securities of the Company immediately
before the transaction represent or are converted into less than fifty percent
(50%) of the outstanding voting power of the surviving entity ( or its parent
corporation) immediately after the transaction; or (d.) the consummation of the
acquisition of fifty-one percent (51%) or more of the outstanding stock of the
Company pursuant to a tender offer validly made under any federal or state law (
other than a tender offer by the Company). Notwithstanding the foregoing, a
transaction will not be deemed a Change in Control unless the transaction
qualifies as a change in control event within the meaning of Section 409A of the
US Internal Revenue Code.


8.Return of Company Property


Upon cessation of employment, for whatever reason, the Employee must
immediately:


(a)    return to the Company all documents, notes, projects, copies or
duplicates belonging to the Company in his/her possession or under his/her
control or which became known to the Employee when performing his/her activity,
on whatever media and wherever located, relating to the business or affairs of
the Employer and any Group Company, without being requested to do so. The
Company does not confer upon the Employee any right of retention of any such
documents, under any circumstances;


(b)    deliver to Company all building badges and any similar identification,
and any other Palo Alto Networks-owned or Palo Alto Networks-leased property in
his/her possession or control leaving intact all electronic Palo Alto Networks
documents, records and files, including but not limited to those that he/she
developed or helped to develop during this employment;


(c)    after complying with the above (if applicable) irretrievably delete any
information relating to the business of Company stored on any personal magnetic
or optical disk or personal memory or device and all matter derived from such
sources which is in his/her possession or under his/her control;


(d)    cancel all accounts for his/her benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts;


(e)    transfer to the Company all rights in and control over (including all
logins, passwords and the like) any and all accounts, social media accounts,
subscriptions and/or registrations, electronic or otherwise, that he/she opened
and/or maintained in his/her own name, but on behalf



--------------------------------------------------------------------------------



of or for the benefit of Company, during the course of his/her employment and
not to access or do anything that may directly or indirectly inhibit or prevent
Company from accessing any and all of these accounts, social media accounts,
subscriptions and/or registrations;


(f)    return the working tools that are property of the Company.


9.Successors and Assigns


(a)    This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and assigns.


(b)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Employee, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee's
legal personal representative.


10.Miscellaneous


No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Employee and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which is not expressly set forth in this Agreement. This Agreement shall
not be modified or otherwise affected by unwritten "customs" under Israeli
employment law, or other terms effective for other employees of the Company.


11.Governing Law


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Israel.


12.Severability


In the event that any provision of this Agreement is held invalid or
unenforceable in any circumstances by a court of competent jurisdiction, the
remainder of this Agreement, and the application of such provision in any other
circumstances, shall not be affected thereby, and the unenforceable provision
enforced to the maximum extent permissible under law, or otherwise shall be
replaced by an enforceable provision that most nearly approximates the intent of
the unenforceable provision.


13.Entire Agreement


(a)    This Agreement, its annex A, the Non-Disclosure Agreement, the Invention
Agreement and the Privacy Notice constitutes the entire agreement between the
parties hereto and



--------------------------------------------------------------------------------



supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof.


(b)    This Agreement, its annex A, the Non-Disclosure Agreement, the Invention
Agreement and the Privacy Notice constitute notice to the Employee pursuant to
the Notice to Employee (Employment Terms) Law – 2002.


Palo Alto networks (Israel Analytics) Ltd.












By: ______________________
Name: Praveen Krishnamurthy
Title: VP, Talent Acquisition


Dated:


Nir Zuk












_______________________________


Dated:
By:/s/ Praveen Krishnamurthy/s/ Nir ZukName:Praveen Krishnamurthy
Dated: 2020-08-18
Title:VP, Talent AcquisitionDated:2020-08-18













--------------------------------------------------------------------------------



EXHIBIT A


General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay


Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:


(1) Employer Payments –


(A) for Pension Funds are not less than 14.33 % of the Exempt Wages or 12% of
the Exempt Wages, if the employer pays for his employee an additional payment on
behalf of the severance pay completion for a providence fund or Insurance Fund
at the rate of 2.33% of the Exempt Wages. If an employer does not pay the
additional 2.33% on top of the 12%, then the payment will constitute only 72% of
the Severance Pay.


(B) to the Insurance Fund are not less that one of the following:


(1) 13.33% of the Exempt Wages if the employer pays the employee additional
payments to insure his monthly income in case of work disability, in a plan
approved by the Supervisor of the Capital Market, Insurance and Savings in the
Finance Ministry, at the lower of, a rate required to insure 75% of the Exempt
Wages or 2.5% of the Exempt Wages (“Disability Payment”).


(2) 11% of the Exempt Wages if the employer pays an additional Disability
Payment and in this case the Employer Payments will constitute only 72% of the
employee’s severance pay; if, in addition to the abovementioned sum, the
employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.


(2) A written agreement must be made between the employer and employee no later
than 3 months after the commencement of the Employer Payments that include –


(A) the agreement of the employee to the arrangement pursuant to this
confirmation which details the Employer Payments and the name of the Pension
Fund or Insurance Fund; this agreement must include a copy of this confirmation;





--------------------------------------------------------------------------------



(B) an advanced waiver of the employer for any right that he could have to have
his payments refunded unless the employee’s right to severance pay is denied by
judgment according to sections 16 or 17 of the Law, and in case the employee
withdrew monies from the Pension Fund or Insurance Fund not for an Approved
Event; for this matter, Approved Event or purpose means death, disablement or
retirement at the age of 60 or over.


(3) This confirmation does not derogate from the employee’s entitlement to
severance pay according to the Law, Collective Agreement, Extension Order or
personal employment agreement, for any salary above the Exempt Wages.


ACKNOWLEDGED AND AGREED:



/s/ Nir ZukDate: 2020-08-18





--------------------------------------------------------------------------------





Invention Agreement


This Agreement is made between Palo Alto networks (Israel Analytics) Ltd.,
legally represented by Mr. Praveen Krishnamurthy , hereinafter referred to as
“Company” and (the “Employee”).


1.    The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, graphic
designs and works of authorship, whether patentable or not, which are created,
made, conceived or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company (all of which are
collectively referred to in this Agreement as “Developments”). This paragraph 1
shall not apply to Developments which do not relate to the present or planned
business or research and development of the Company and which are made and
conceived by the Employee not during normal working hours, not on the Company’s
premises and not using the Company’s tools, devices, equipment or Proprietary
Information. However, the Company reserves the right to request at any time that
the Employee makes full disclosure to the Company of all Developments created,
made, conceived or reduced to practice by the Employee during a specific period
of time, such period of time to be specified in a request notification. The
Employee agrees to execute and complete these ad hoc disclosures upon written
request of the Company.


        2.    The Employee expressly acknowledges that the Company has the
exclusive and unlimited right to make use of all Developments that may be
protected by the Patent Law of Israel dated 1967 (the “Patent Law”) in respect
of the protection of software, or any other intellectual property legislation in
force, and agrees to transfer said rights to the Company or third parties in
accordance with the Company’s directions.


3.    All Developments shall be deemed, to the extent applicable, “Service
Inventions” as defined in the Patent Law, it being clarified that under no
circumstances will I be deemed to have any proprietary right in any such Service
Inventions, notwithstanding the provision or non-provision of any notice of an
invention and/or company response to any such notice, under Section 132(b) of
the Patent Law. This Agreement is expressly intended to be an agreement with
regard to the terms and conditions of consideration for Service Inventions in
accordance with Section 134 of the Patent Law. The Employee further acknowledges
and agrees that he or she will not be entitled to additional royalties,
consideration or other payments with regard to any Service Inventions or any of
the intellectual property rights set forth above, including any
commercialization thereof or other intellectual property rights, and do hereby
explicitly, irrevocably and unconditionally waive the right to receive any such
additional royalties, consideration or other payments including but not limited
to, any claims for consideration, compensation or royalty pursuant to Section
134 of the Patent Law.


4.    The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.





--------------------------------------------------------------------------------



5.    This Agreement supersedes all prior agreements, written or oral, between
the Employee and the Company relating to the subject matter of this Agreement.
The Employee agrees that any change or changes in his/her duties, salary or
compensation after the signing of this Agreement shall not affect the validity
or scope of this Agreement.


ACKNOWLEDGED AND AGREED:



/s/ Nir ZukDate: 2020-08-18





--------------------------------------------------------------------------------



Non-Disclosure Agreement


This Agreement is made between Palo Alto networks (Israel Analytics) Ltd.,
legally represented by Mr. Praveen Krishnamurthy, hereinafter referred to as
“Company” and (the “Employee”).


1.    The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.


2.    The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company. All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Employee shall be delivered to
the Company, upon the earlier of (i) a request by the Company or (ii)
termination of his/her employment. After such delivery, the Employee shall not
retain any such materials or copies thereof or any such tangible property.


3.    The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (1) and (2)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph (2) above, also extends to such types of information,
materials and tangible property of customers, partners and suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee.


4.    The Employee hereby represents that, except as the Employee has disclosed
in writing to the Company, the Employee is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or Proprietary Information in the
course of his/her employment with the Company, to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party or to refrain from soliciting employees, customers or suppliers of such
previous employer or other party. The Employee further represents that his/her
performance of all the terms of this Agreement and the performance of his/her
duties as an employee of the Company do not and will not breach any agreement
with any prior employer or other party to which the Employee is a party
(including without limitation any nondisclosure or non- competition agreement),
and that the Employee will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or others.


5.    The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and



--------------------------------------------------------------------------------



irrevocable damage. Therefore, breach in any way of the confidentiality duty
while this contract is in force shall be considered a serious disciplinary
offense.


6.    The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.


7.    This Agreement supersedes all prior agreements, written or oral, between
the Employee and the Company relating to the subject matter of this Agreement.
The Employee agrees that any change or changes in his/her duties, salary or
compensation after the signing of this Agreement shall not affect the validity
or scope of this Agreement.


ACKNOWLEDGED AND AGREED:



/s/ Nir ZukDate: 2020-08-18





--------------------------------------------------------------------------------



PRIVACY NOTICE AND CONSENT


The Employer (hereinafter referred to also as “Palo Alto Networks”) collects and
processes personal data about you. This includes:


•your name, home address, phone number, nationality, employee ID number,
national personal ID number, passports and visas, when required, and, where
permitted, immigration status;
•photograph(s);
•benefit plans enrollment information, beneficiaries’ details in relation to
life insurance or other benefits, emergency contacts, marital status,
information about family members (name, date of birth, gender and national
personal ID number), where necessary for the provision of applicable benefits,
guarantees or relocation assistance;
•job title, compensation, benefits, bank details, professional experience,
education, performance history, training records;
•expense records, such as details of out of pocket expenses, corporate credit
cards, company cars or private cars, where an allowance is claimed, and mobile
phone costs;
•phone, written and electronic communications, where permissible;
•video images recorded by our CCTV cameras, as permitted by applicable law;
•information concerning performance, career plans, conduct and, where
permissible, violation of laws or breach of company policies; and
•medical leave information, medical certificates with no diagnosis, other
documents required to confer special benefit status, such as information
concerning pregnancy status and age of children, etc. where applicable.

Palo Alto Networks will keep this information, together with data retained from
the application and selection process, for the course of the employment
relationship and, to the extent permitted, after termination of employment.


Palo Alto Networks processes this personal data for the following purposes:


•As required to establish and perform the employment contract, to maintain or
terminate the employment relationship and to enable you to perform your job.
This includes recruiting and hiring, administration of payroll and benefits,
absence, compensation and sales quota commission, performance and talent
management, training and leadership development, award recognition, employee
surveys, medical insurance, occupational health, retirement plans, stock plans,
expense management, and professional travel.


•As required by Palo Alto Networks to enable its business, in particular to
provide access to Palo Alto Networks’ offices, management of Palo Alto Networks’
IT systems and infrastructure, inclusion in company directories and provision of
communication services such as e-mail, telephone and internet access.


•Protecting the security of Palo Alto Networks’ premises, assets, systems, and
intellectual property, enforcing company policies, including monitoring
communications, where permitted



--------------------------------------------------------------------------------



by local law and in accordance with Palo Alto Networks’ Code of Conduct and
privacy and information security policies, and for investigations and
disciplinary actions.


•Compliance with applicable laws and protection of Palo Alto Networks’
legitimate business interests and legal rights, including, but not limited to,
use in connection with legal claims, compliance, regulatory, investigative and
disciplinary purposes (including disclosure of such information in connection
with legal process or litigation), management of the employee hotline in
accordance with Palo Alto Networks’ Code of Conduct, and other ethics and
compliance reporting tools.


•For your picture, use with your contact details in Palo Alto Networks
directories, in internal communications and newsletters, and in external news
and media in connection with events and updates about Palo Alto Networks.


Where permitted by and in accordance with local law, we may also have background
checks performed to evaluate eligibility for employment, and collect medical
information, if a regular or onboarding health check is required or to evaluate
eligibility for applicable benefits.
Personal data will be transferred to Palo Alto Networks Inc., its affiliates and
contractors, in the US and other countries, including outside the EEA, and will
be stored and processed manually and electronically through global systems and
tools for the purposes above. Information contained in internal directories may
be accessed on a worldwide basis. Other personal data will primarily be
processed by your direct manager, and by employees of the HR, IT and finance,
legal and facilities departments, where relevant and necessary. Palo Alto
Networks relies on data transfer agreements based on the EU model clauses for
the transfer of EU employee data to the US.
Personal data may be shared with government authorities and/or law enforcement
officials if required for the purposes above, if mandated by law, or if required
for the legal protection of Palo Alto Networks’ legitimate interests in
compliance with applicable laws. Personal data may also be shared with third
party service providers, who will process it on behalf of Palo Alto Networks for
the purposes above. Such third parties include, but are not limited to, payroll
service providers, IT service providers, travel agencies and travel service
providers, banks, credit card companies, brokers, medical services and medical
insurance providers, training providers, survey service providers,
investigators, employee hotline administrators, data custodians, etc.
Palo Alto Networks has taken appropriate technical, administrative, physical and
procedural security measures, consistent with local and international
information practices, to protect the personal data from misuse, unauthorized
access or disclosure, loss, alteration, or destruction. These measures include:


Physical safeguards, such as locked doors and file cabinets, controlled access
to our facilities, and secure destruction of media containing personal data.


Technology safeguards, such as use of anti-virus and endpoint protection
software, encryption, and monitoring of our systems and data centers to ensure
compliance with our security policies.


Organizational safeguards, through training and awareness programs on security
and privacy, to ensure employees understand the importance and means by which
they must protect personal data, as well as through privacy policies and policy
standards that govern how Palo Alto Networks treats personal data.



--------------------------------------------------------------------------------





According to the law, you have the right to access, rectify, block, complete
and, where applicable, delete personal data that relates to you, to object to
the processing of such data and to request an explanation about the processing
by contacting HR Connect or your HR representative at any time. There are
exceptions to these rights so that access may be denied, for example, if making
the information available would reveal personal information about another person
or if Palo Alto Networks is legally prevented from disclosing such information.
You may also be able to seek a remedy through the Data Protection Authorities or
the courts if you believe that your rights have been breached.


Where we require personal data to comply with legal or contractual obligations,
then provision of such data is mandatory: if such data is not provided, then we
will not be able to manage the employment relationship, or to meet obligations
placed on us. In all other cases, provision of requested personal data is
optional.
…………………………………………………………………………………………………………………………………………………………………


I have read the Privacy Notice above and, where this is necessary for Palo Alto
Networks to be able to process my data because the processing cannot be
justified in other ways, I consent to the collection and processing of my
personal data for purposes as described above.



Name:Nir ZukAddress:Signature:/s/ Nir Zuk


